Citation Nr: 1003202	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-07 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board notes that the Veteran initially expressed 
disagreement with both the rating and the effective date 
assigned for his PTSD in the September 2005 RO rating 
decision.  In a rating decision dated in February 2006, an 
earlier effective date was assigned.  The Veteran did not 
pursue this issue further.  Accordingly, it is considered 
finally resolved and is not in appellate status before the 
Board.

In August 2008, the Veteran, his spouse, and his 
representative testified at a Travel Board hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.

This matter was previously before the Board in December 2008 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In accordance with a recent opinion of the Court of Appeals 
for Veterans Claims (Court), TDIU has been included as an 
issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The issue of entitlement to TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  For the period from September 27, 2004, to May 7, 2009, 
the Veteran's PTSD was not manifested by occupational and 
social impairment, with deficiencies in most areas.

2.  Beginning May 7, 2009, the Veteran's PTSD has been 
manifested by occupational and social impairment, with 
deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
disabling for PTSD for the period from September 27, 2004, to 
May 7, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a 70 percent disability evaluation for 
PTSD for the period beginning May 7, 2009, have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require VA to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letter dated in October 2004 of the evidence 
required to establish service connection, the evidence not of 
record necessary to substantiate his claim for service 
connection, and the Veteran's and VA's respective duties for 
obtaining evidence.  Thereafter, the Veteran was granted 
service connection and assigned an initial disability rating 
and effective date.  As his claim was more than substantiated 
in that it was proven, the purpose that the notice is 
intended to serve has been fulfilled and no additional notice 
is required.  Dingess, 19 Vet. App. at 490-91.  Further, any 
defect in the notice that was provided is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Board therefore 
finds that VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records.  In 
addition, the Veteran submitted a letter from Dr. S.G.  No 
other records have been obtained.  In this regard, the Board 
notes that the Veteran identified Dr. S.G. and W.T., a social 
worker, as treatment care providers in a PTSD Questionnaire 
received in December 2004.  However, he did not provide 
treatment records from these providers or authorize VA to 
obtain such records on his behalf.  The Veteran also 
indicated during his August 2008 Travel Board hearing that he 
receives private psychiatric treatment, though he did not 
specifically identify the provider.  As noted above, this 
matter subsequently was remanded for additional development.  
Specifically, the remand instructed the RO to give the 
Veteran an opportunity to identify any additional relevant 
treatment records not associated with the claims file and 
attempt to obtain any records so identified.  In January 
2009, the Veteran was sent a notice asking him to submit 
copies of his private treatment records or to identify his 
treatment providers and provide authorization for VA to 
obtain records from these providers for him.  The notice was 
sent to the Veteran's current address on file and was not 
returned as undeliverable.  The Veteran did not respond to 
this notification.  Accordingly, the Board finds that the AOJ 
has fulfilled its obligation to assist the Veteran in 
obtaining pertinent treatment records to the extent possible. 
 See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In addition, the Board notes that the Veteran was afforded VA 
examinations in September 2005 and May 2009.  Hence, no 
further assistance to the Veteran is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).



II.  Higher Initial Evaluation

The Veteran seeks a higher initial disability evaluation for 
PTSD.  The RO granted service connection for PTSD in a 
September 2005 RO rating decision.  At that time, a 50 
percent disability rating was assigned.  The Veteran 
perfected an appeal of this decision.  He contends here that 
his PTSD is more severe than contemplated by a 50 percent 
disability rating.

Disability evaluations are based upon VA's Schedule for 
Rating Disabilities as set forth in 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings for the disabilities.  The 
percentage ratings represent as far as practicably can be 
determined the average impairment in earning capacity due to 
a service-connected disability.  38 U.S.C.A. § 1155.  The 
evaluation assigned is determined by comparing the extent to 
which a Veteran's service-connected disability impairs his 
ability to function under the ordinary conditions of daily 
life, as demonstrated by the Veteran's symptomatology, with a 
schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Examination reports must be interpreted, and if necessary 
reconciled, into a consistent picture so that the evaluation 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  However, 
any reasonable doubt regarding the degree of disability will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from the initially assigned rating, as 
is the case here, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Secretary shall give the benefit of the doubt to the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Pursuant to these regulations, a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The highest rating of 100 percent evaluation is not warranted 
unless there is total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect his level of occupational or social 
impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994), p. 32).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 indicate impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the VA disability rating to be assigned.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted 
that use of terminology such as "moderate" by VA examiners 
or other physicians, although an element of evidence to be 
considered by the Board, also is not dispositive of an issue.  
Rather, all evidence must be evaluated in arriving at a 
percentage disability rating.  38 C.F.R. §§ 4.2, 4.6.

A September 2004 letter from Dr. S.G. indicates that the 
Veteran was diagnosed with PTSD in September 2004.  Dr. S.G. 
further indicates that he has treated the Veteran for this 
condition.

The Veteran underwent a VA Compensation and Pension (C&P) 
examination in September 2005.  The Veteran reported constant 
trouble going to sleep and nightmares as well as limited 
ability to perform daily functions.  He noted that he jumps 
when he hears construction noise near his home and has to 
read something over and over before he comprehends it.  He 
stated that he had a fair relationship with coworkers and a 
poor relationship with his supervisor due to conflict at his 
last job.  The Veteran left this position after becoming 
excessively angry over a pay dispute.  With respect to social 
history, the Veteran described his relationship with his wife 
as distant.  They have no children.  The Veteran reported 
that he did not wish to be around others or engage in social 
activities, even those such as riding his motorcycle that he 
found enjoyable previously.  He indicated that his dog is his 
best friend.  Upon examination, the Veteran's appearance, 
hygiene, and behavior were appropriate.  He was oriented and 
able to communicate within normal limits.  However, he 
displayed intermittent abnormal speech and his voice was 
flat, with little inflection.  The Veteran's affect and mood 
also were abnormal, with flattened affect.  The Veteran 
became tearful toward the end of the interview.  He 
maintained poor eye contact throughout.  His thought 
processes was appropriate, but abstract thinking was abnormal 
as it was concrete.  The Veteran's judgment was not impaired.  
His memory was within normal limits, and he was a reliable 
historian.  He experienced no panic attacks, delusions, 
hallucinations, obsessional rituals, or suicidal or homicidal 
ideation.  The examiner diagnosed the Veteran with PTSD and 
assigned a GAF score of 58.

In February 2006, the Veteran submitted his substantive 
appeal on a VA Form 9.  He noted his belief that his symptoms 
had gotten worse.  He stated that he is unable to sustain 
gainful employment due to impaired impulse control and poor 
personal appearance and hygiene.  He also indicated that he 
has frequent suicidal thoughts and problems staying out of 
fights.

The Veteran and his wife testified at the August 2008 Travel 
Board hearing regarding his claim.  The Veteran indicated 
that he had quit several jobs, including his most recent job 
in 2008, because "something ticks [him] off" and he gets 
upset.  He noted that he did not care to socialize with 
others, to the point of making sure none of his neighbors are 
around when he "sneak[s] out" to get the mail.  He reported 
bathing every two to three days, shaving once or twice per 
week, and cutting his own hair.  The Veteran admitted that he 
has contemplated suicide and experienced at least one panic 
attack at a Nascar sporting event he attended with his wife.  
The Veteran's wife testified that the Veteran stays at home 
and watches TV or uses the computer while she goes to work.  
He has no close friends or particular friends with whom he 
engages in activities.  She reported that friends and family 
do not visit the couple much.  When they do, the Veteran is 
capable of holding a short conversation with others.  
However, he does not initiate the conversation himself and 
cannot hold a lengthy conversation.  The Veteran's wife also 
indicated that the couple does not go out to restaurants, the 
mall, or church.  The Veteran will accompany her when she 
goes shopping, but only early in the morning before stores 
get crowded.

On May 7, 2009, the Veteran underwent another VA C&P 
examination.  The Veteran reported persistent trouble 
sleeping, frequent nightmares, occasional flashbacks, 
impaired concentration, avoidance of going out of the house, 
hypervigilance, an exaggerated startle response, depression, 
feeling angry and irritable often, feeling panicky sometimes, 
anxiety, and episodic thoughts of suicide and homicide.  He 
further reported generally poor relationships with others.  
The Veteran does not belong to any clubs or organizations and 
does not attend church.  He has no friends that he visits or 
that visit him.  He reported that his neighbors do not care 
for him, attributing this to the fact that he often yells at 
their children when they play outside.  As a result, the 
neighborhood children are afraid of him.  At work , the 
Veteran indicated that there was always someone who had a 
problem with him.  In one position, a female coworker 
threatened him and hit him, but he did not know why.  In his 
most recent position, the Veteran noted getting very upset 
that another coworker, with whom he had problems, was not 
fired for poor performance.  He described how he wanted to 
kill this coworker, but indicated that he never intended to 
act out this plan.  The Veteran never went back to the job, 
and did not switch to another store as suggested by his 
supervisor.  With respect to his family, the Veteran reported 
that he has not spoken to one of his brothers in a long time 
and speaks to his other brother about once a year.  His 
mother does not call him.  In describing his relationship 
with his wife, he stated that she puts up with him.  The 
couple rarely goes out.  On one occasion when they did go to 
a Nascar race, the Veteran panicked when his wife left him in 
the stands to get autographs and ran out of the arena.  The 
Veteran's wife maintains his gun in a locked cabinet, as the 
Veteran stated that suicide is always there as an option.  
The Veteran noted that he has not attempted to commit 
suicide, but has made a number of daring moves on his 
motorcycle without caring what happened as a result.  When 
asked what prevented him from making a formal attempt to 
commit suicide, the Veteran stated that his dog is with him 
all the time and loves him not matter what he does.

Upon examination, the Veteran was clean, well groomed, and 
dressed casually.  He was alert and fully oriented, with the 
exception that he misidentified the correct day of the week.  
He was able to register three words immediately, and could 
recall all three after three minutes.  He correctly 
identified the current President and his predecessor, but 
could not name the predecessor's predecessor.  The Veteran 
also correctly spelled "world" forward, but skipped a 
letter when spelling it backward.  He did not experience 
trouble concentrating on these tasks.  The Veteran's speech 
was normal in rate, tone, rhythm, and volume.  His mood was 
depressed to anxious and his affect was constricted and 
slightly irritable.  His thought was logical and linear.  The 
Veteran's insight and judgment seemed fairly good.  He 
exhibited no movement abnormalities.  No delusions were 
noted.  The Veteran reported hearing possible sounds, which 
the examiner attributed to hypervigilance rather than 
hallucinations.  The examiner diagnosed the Veteran with 
chronic PTSD and assigned a GAF score of 45.  She opined that 
the Veteran's PTSD resulted in deficiencies in most areas 
such as work, family relations, judgment, thinking, and mood.

In light of the evidence, the Board finds that the Veteran's 
PTSD does not warrant an evaluation in excess of 50 percent 
disabling for the period prior to May 7, 2009.  Before this 
date, there is no evidence that the Veteran engaged in 
obsessional rituals which interfered with his routine 
activities.  There also is no evidence that he suffered from 
spatial disorientation, as the Veteran was oriented at his 
September 2005 VA C&P examination.  While the Veteran noted 
experiencing at least one panic attack at a sporting event he 
attended with his wife, the evidence does not show that he 
experienced near-continuous panic or depression affecting his 
ability to function independently, appropriately, and 
effectively.  Indeed, the Veteran stays home by himself every 
day while his wife goes to work.  No objective evidence 
indicates that the Veteran neglected his personal appearance 
and hygiene.  He had appropriate personal appearance and 
hygiene in September 2005 and testified that he regularly 
bathed, shaved, and cut his hair in August 2008.  
Accordingly, the Veteran's belief that neglect of his 
personal appearance and hygiene was one reason he could not 
maintain employment is unsupported by the record.  With 
respect to impaired impulse control, the Veteran reported 
having trouble staying out of fights.  However, no episodes 
of unprovoked irritability coupled with periods of violence 
are reflected in the evidence.  The Veteran experienced 
excessive anger at work, but this response was provoked by a 
pay dispute and resulted in him quitting rather than 
violence.  He also reported suicidal thoughts in February 
2006 and August 2008.  In September 2005, however, the 
Veteran denied suicidal ideation.  Further, there is no 
evidence that the Veteran ever followed through on these 
sporadic thoughts by formulating a plan to commit suicide or 
attempting to take his own life.

The Board acknowledges that the Veteran's PTSD prior to May 
7, 2009, manifested some of the symptoms for a 70 percent 
disability rating.  The Veteran's speech during his September 
2005 VA C&P examination was intermittently abnormal.  He was 
unable to establish and maintain effective relationships, as 
evidenced by his distant relationship with his wife, 
conflictual relationship with his boss, only fair 
relationships with coworkers, and avoidance of others and 
social activities.  The Veteran also experienced difficulty 
in adapting to stressful circumstances at work.  For example, 
he quit several jobs, including his most recent job at the 
time, because "something tick[ed him] off" and he got 
upset.

Despite these manifestations, the Board finds that the 
symptoms experienced by the Veteran prior to May 7, 2009, are 
most similar to those contemplated by the criteria for a 50 
percent disability rating.  The evidence that the Veteran's 
PTSD manifests some symptoms for a 70 percent disability 
rating is outweighed by the evidence that his condition does 
not manifest other symptoms for such a rating.  Additionally, 
the Veteran's GAF score reflects a level of functioning 
greater than a 70 percent disability rating contemplates.  In 
September 2005, the Veteran was assigned a GAF score of 58.  
This score is indicative of moderate symptoms or moderate 
difficulty in social or occupational functioning akin to the 
schedular criteria for the assigned 50 percent rating.

With respect to the period beginning May 7, 2009, the Board 
finds that the Veteran's PTSD approximates the criteria for 
an increased disability rating of 70 percent.  There is no 
indication that the Veteran engaged in obsessional rituals 
which interfere with his routine activities.  He did not 
neglect his personal appearance and hygiene, and his speech 
was not intermittently illogical, obscure, or irrelevant 
speech.  Rather, the Veteran appeared for his May 7, 2009, VA 
C&P examination clean, well groomed, and dressed casually.  
His speech at this examination was normal.  While the Veteran 
reported depression, anxiety, and feeling panicky sometimes, 
these symptoms did not rise to the level of near-continuous 
panic or depression which affected his ability to function 
independently, appropriately, and effectively.

However, the evidence clearly demonstrates other symptoms 
contemplated by a 70 percent evaluation.  The Veteran 
exhibited some spatial disorientation at his May 2009 VA C&P 
examination.  Although he was alert and fully oriented, he 
incorrectly identified the day of the week.  He also 
exhibited impaired impulse control.  In this regard, the 
Veteran indicated that he would often yell at neighborhood 
children playing outside.  As a result, the neighborhood 
children are afraid of him and his relationship with 
neighbors is strained.  Other evidence of the Veteran's 
inability to establish and maintain effective relationships 
are reflected in the record.  The Veteran has no friends and 
does not belong to any clubs or organizations or attend 
church.  He has had several conflicts with coworkers.  He 
rarely speaks to one of his brothers, and almost never speaks 
with another brother.  His mother never calls him, and his 
wife simply puts up with him.  The Veteran also has 
experienced continued difficulty adapting to stressful 
circumstances at work.  Following his previous pattern, he 
quit his last job after getting very upset that his 
supervisor would not fire a coworker with whom he had a 
conflict.  The Veteran became so angry regarding the 
situation that he thought of killing the coworker, though he 
never intended to actually commit murder.  The Veteran has 
similarly contemplated suicide.  Although he has never made a 
formal suicide attempt, he indicated that he has made daring 
moves on his motorcycle without caring about the 
consequences.

Considering these symptoms as a whole, the examiner who 
conducted the Veteran's May 2009 VA C&P examination concluded 
that the Veteran's PTSD resulted in deficiencies in most 
areas of his life.  She assigned the Veteran a GAF score of 
45.  The Board finds that this score, which denotes serious 
symptoms or serious impairment of social or occupational 
functioning, is consistent with the schedular criteria for 
the assigned 70 percent rating.

The above determination continuing the Veteran's 50 percent 
disability evaluation for the period prior to May 7, 2009, 
and granting a 70 percent disability evaluation for the 
period beginning May 7, 2009, is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  As the preponderance of the evidence is 
against the claim for an evaluation greater than 50 percent 
for the period prior to May 7, 2009, and greater than 70 
percent for the period beginning May 7, 2009, the benefit of 
the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to consideration of whether the Veteran's PTSD 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of a compensable evaluation on an 
extraschedular basis under 38 C.F.R. § 3.321(b), the Board 
notes that such consideration is part and parcel of the issue 
of TDIU, which is being remanded below.




ORDER

Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD for the prior from 
September 27, 2004, to May 7, 2009, is denied.

Entitlement to a 70 percent disability rating for service-
connected PTSD for the period beginning May 7, 2009, is 
granted, subject to the law and regulations governing payment 
of monetary benefits.


REMAND

As indicated in the introduction, the Board has included TDIU 
as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In Rice, the Court held that TDIU is part 
and parcel to a claim for an increased rating when the 
claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which the increased rating is sought.  Id. at 445.  Here, the 
Veteran stated in his February 2006 substantive appeal on a 
VA Form 9 that he is "unable to sustain gainful employment 
due to" his PTSD symptoms.  The evidence of record indicates 
that the Veteran currently is unemployed, after repeatedly 
quitting jobs in which he formed strained relationships with 
supervisors and coworkers and easily became "ticked off" or 
upset.  Accordingly, the Board finds that the Veteran and the 
evidence have reasonably raised the issue of entitlement to 
TDIU.  However, appellate review of the TDIU element of the 
Veteran's claim at this time would be premature.

At the outset, the Board notes that the Veteran's statement 
in his February 2006 substantive appeal on a VA Form 9 
previously was construed by the RO as an informal request for 
TDIU.  In May 2006, the Veteran was sent a VCAA notice letter 
regarding TDIU with instructions to fill out the attached 
formal application and employment information forms.  No 
response with received from the Veteran.  As a result, the RO 
did not formally adjudicate the issue of TDIU.

Since that time, however, in accordance with the decision 
herein which increased the Veteran's PTSD rating from 50 
percent to 70 percent from May 9, 2009, the situation has 
clearly changed.  The Board finds that in view of the three 
years that have passed and higher rating that has now been 
afforded that specifically contemplates difficulty with work, 
it is reasonable that the Veteran should again be sent a VCAA 
notice letter for the TDIU element of his claim.  This letter 
should notify the Veteran and his representative of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate TDIU.  The notice 
should also indicate what information or evidence should be 
provided by the Veteran, to include a formal application form 
and an employment information form, and what information or 
evidence VA will attempt to obtain on the Veteran's behalf.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  In addition, this letter 
should be compliant with Dingess v. Nicholson, 19 Vet. App. 
473 (2006), by including information on how VA determines 
disability ratings and effective dates, keeping in mind that 
TDIU is part of an increased rating claim.

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Id.  In light of the Board's decision 
above, the Veteran currently is service-connected for PTSD 
rated as 70 percent disabling effective May 7, 2009.  Thus, 
he satisfies the threshold percentage rating requirements for 
TDIU under 38 C.F.R. § 4.16(a).

Because the Veteran currently is unemployed and his service-
connected PTSD satisfies the minimum percentage requirements 
set forth in 38 C.F.R. § 4.16(a), the Board finds that 
fulfillment of VA's duty to assist requires provision of a 
medical examination and opinion.  An opinion on whether it is 
at least as likely as not that the Veteran's PTSD renders him 
unable to secure or follow a substantially gainful employment 
can be rendered only after an examination.  Without such an 
opinion, the Veteran's claim cannot be adjudicated.  As such, 
the Board has no discretion and must remand this matter to 
afford the Veteran a VA examination, the report of which must 
render an opinion on the above issue.  See 38 U.S.C.A. 
§ 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
letter should explain what information or 
evidence (medical or lay) is necessary to 
substantiate the TDIU element of the 
Veteran's claim.  It should indicate the 
information and evidence that is to be 
provided by the Veteran, including a 
formal application form and an employment 
information form, and that VA will 
attempt to obtain on his behalf.  It also 
should include information concerning the 
assignment of disability ratings and 
effective dates, keeping in mind that 
TDIU is part of an increased rating 
claim.

2.  Review the Veteran's claims file and 
undertake any additional development 
indicated, to include obtaining and 
associating with the claims file any 
additional pertinent records identified 
by the Veteran during the course of the 
remand.

3.  After completion of the above 
development, and regardless of whether 
the Veteran responds to the VCAA 
notification letter to be prepared 
pursuant to paragraph 1, arrange for 
the Veteran to undergo an appropriate 
VA examination.  The claims file should 
be made available to and reviewed by 
the examiner, and the examiner should 
note such review in an examination 
report.  All indicated studies deemed 
necessary should be performed, and all 
findings should be reported in detail.  
The examiner should opine as to whether 
it is at least as likely as not that 
the Veteran's service-connected PTSD 
renders him unable to secure or follow 
a substantially gainful occupation.  A 
complete rationale for all opinions 
expressed should be provided in a 
legible report.

4.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


